Appellate Case: 22-1157     Document: 010110726991        Date Filed: 08/19/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           August 19, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  DANIEL SUAZO, JR.,


        Petitioner - Appellant,
                                                               No. 22-1157
  v.                                                 (D.C. No. 1:18-CV-00330-RMR)
                                                                (D. Colo.)
  MR. JACQUEZ, WARDEN OF THE
  A.V.C.F. CORRECTIONAL FACILITY,
  AND PHILIP J. WEISER, ATTORNEY
  GENERAL FOR THE STATE OF
  COLORADO,


        Respondents - Appellees.
                       _________________________________

           ORDER DENYING A CERTIFICATE OF APPEALABILITY*
                   _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Petitioner Daniel Suazo, Jr., a Colorado state prisoner appearing pro se,

 requests a certificate of appealability (“COA”) so that he may appeal the district

 court’s order dismissing his petition for writ of habeas corpus pursuant to 28 U.S.C.

 § 2254. Because Suazo has failed to satisfy the standards for issuance of a COA, we




       *
          This order is not binding precedent except under the doctrines of law of the
 case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
 value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1157    Document: 010110726991        Date Filed: 08/19/2022     Page: 2



 deny his request, as well as his motion to proceed in forma pauperis on appeal, and

 dismiss this matter.

                                            I

                                            A

       In 2007, Suazo and a woman named Vanessa Chagolla agreed to rob a drug

 dealer from whom Chagolla had previously purchased drugs. To carry out the

 robbery, Suazo and Chagolla went to the drug dealer’s home. There, Chagolla

 knocked on the door while Suazo, armed with a tire iron, hid behind her. When the

 victim answered the door, Suazo and Chagolla forced their way inside and attacked

 the victim. Suazo struck the victim with the tire iron, attempted to cut his throat with

 a knife, and held him while Chagolla struck him with a shovel and placed a plastic

 bag over his head. Suazo and Chagolla then took the victim’s wallet.

       Following the attack, the police searched Suazo’s residence and recovered the

 victim’s wallet and a knife. Both the wallet and knife contained DNA evidence that

 was most probably contributed by both the victim and Suazo.

       Suazo and Chagolla were charged with a number of offenses stemming from

 the attack. Chagolla entered into a plea deal and agreed to testify against Suazo.

 Although Suazo testified in his own defense, the jury convicted him of attempted

 first-degree murder, first-degree burglary, aggravated robbery, second-degree assault,

 theft, and several sentence enhancers. The state trial court sentenced Suazo to a total

 term of imprisonment of 88 years, comprised of a 48-year sentence for attempted

 first-degree murder, a consecutive 20-year sentence for first-degree burglary, a

                                            2
Appellate Case: 22-1157    Document: 010110726991        Date Filed: 08/19/2022    Page: 3



 consecutive 20-year sentence for aggravated robbery, and 10-year concurrent

 sentences for assault and theft.

       Suazo filed a direct appeal. The Colorado Court of Appeals (CCA) affirmed

 his convictions and sentences in an unpublished decision issued on January 28, 2010.

 State v. Suazo, No. 08CA0187 (Colo. Ct. App. Jan. 28, 2010); see ECF 23-4. The

 Colorado Supreme Court thereafter denied Suazo’s petition for writ of certiorari.

       Suazo twice sought and was denied state post-conviction relief. Suazo’s first

 effort ended on January 22, 2018, when the Colorado Supreme Court denied his

 petition for writ of certiorari. Suazo’s second effort ended on December 7, 2020,

 when the Colorado Supreme Court again denied his petition for writ of certiorari.

                                            B

       On February 9, 2018, while his second state post-conviction proceeding was

 still pending in the Colorado state courts, Suazo initiated these federal proceedings

 by filing a pro se application for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

 The district court stayed and administratively closed the case until the conclusion of

 the state court post-conviction proceedings.

       On February 11, 2021, the district court reopened the case. Suazo, with the

 permission of the district court, filed an amended application. Suazo’s amended

 habeas application sought relief based upon the following claims:

       1) “Denial of a fair trial before impartial jury due to a denial of
          challenge for cause of Juror who had law enforcement ties and
          connections in family and friends and stated That she believed
          [Suazo] was guilty before and during voir dire and questioning.”
          ECF No. 25 at 4.

                                            3
Appellate Case: 22-1157   Document: 010110726991        Date Filed: 08/19/2022       Page: 4



       2) “Denial of a fair trial, the improper question by the Jury, which was
          not corrected by the Trail [sic] Court and/or objected to by Trail [sic]
          Counsel.” Id. at 5.
       3) “Fourteenth Amendment, Insufficient evidence to convict of Pre-
          meditated Attempted First Degree Murder.” Id. at 6.
       4) “Denial of a fair trial/Prosecutorial misconduct, misstatements of
          law as to the element of 1st Degree Premeditated Murder
          (Attempted). Id. at 7.
       5) “Denial of a fair trial. Discovery Violation. Withholding of a
          critical key report that must be given to the defense prior to trial,
          showing that the victim was under the influence and doing Cocaine
          at the time of the offense that was committed against him.” Id.
       6) “Ineffective assistance of Trial Counsel, in violation of [Suazo’s]
          Sixth Amendment of the United States Constitution.” Id. at 8.
       7) “The Colorado Court of Appeals and the Trial Court erred in
          denying [Suazo’s] Direct Appeal in its rulings affecting [his] Due
          Process and his United States Constitutional Rights and his State
          Rights.” Id. at 12.
       8) “[Suazo’s] sentence is grossly disproportionate and thus violates the
          protections afforded by the Eighth Amendment to the U.S.
          Constitution against Cruel and Unusual Punishment.” Id. at 14.
       9) “[Suazo’s] Sixth . . . and Fourteenth . . . Amendment rights were
          violated, ineffective assistance of trial counsel, appellate counsels
          (2), and trial court failed to investigate [Suazo’s] mental and
          emotional state of mind at time of his crime.” Id. at 15.

       On October 25, 2021, the district court issued an order dismissing part of

 Claim 7 (concerning the trial court’s alleged refusal to allow evidence or testimony

 regarding firearms in the victim’s house) and all of Claim 9 as unexhausted and

 procedurally defaulted. The order also directed respondent to file an answer

 addressing the merits of the remaining claims.

       On April 14, 2022, the district court, having received respondent’s answer,

 issued an order denying the remaining claims on the merits.

       Final judgment in the case was entered on April 12, 2022. Adams filed a

 timely notice of appeal. He has since filed an application for COA with this court.

                                           4
Appellate Case: 22-1157     Document: 010110726991         Date Filed: 08/19/2022     Page: 5



                                              II

        “A state prisoner whose petition for a writ of habeas corpus is denied by a

 federal district court does not enjoy an absolute right to appeal.” Buck v. Davis, 137

 S. Ct. 759, 773 (2017). “Federal law requires that he first obtain a COA from a

 circuit justice or judge.” Id. (citing 28 U.S.C. § 2253(c)(1)). To obtain a COA, a

 state prisoner must make “a substantial showing of the denial of a constitutional

 right.” 28 U.S.C. § 2253(c)(2). This requires the prisoner to “sho[w] that reasonable

 jurists could debate whether (or, for that matter, agree that) the petition should have

 been resolved in a different manner or that the issues presented were ‘adequate to

 deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322,

 336 (2003) (alteration in original) (quoting Slack v. McDaniel, 529 U.S. 473, 484

 (2000)). In other words, the prisoner must show that the district court’s resolution of

 the claims was “debatable or wrong.” Slack, 529 U.S. at 484. If the prisoner’s

 claims were denied on the basis of a procedural ruling, the prisoner must demonstrate

 “that jurists of reason would find it debatable whether the petition states a valid claim

 of the denial of a constitutional right and . . . whether the district court was correct in

 its procedural ruling.” Id.

                 The district court’s procedural dismissal of two claims

        Here, two of Suazo’s claims were dismissed by the district court on the

 procedural ground that they were unexhausted and procedurally barred. As the

 district court correctly noted, 28 U.S.C. § 2254(b)(1)(A) provides that “[a]n

 application for a writ of habeas corpus on behalf of a person in custody pursuant to

                                              5
Appellate Case: 22-1157     Document: 010110726991        Date Filed: 08/19/2022       Page: 6



 the judgment of a State court shall not be granted unless it appears that . . . the

 applicant has exhausted the remedies available in the courts of the State.”

 “Exhaustion,” as we have noted, “requires that the claim be fairly presented to the

 state court, which means that the petitioner has raised the substance of the federal

 claim in state court.” Grant v. Royal, 886 F.3d 874, 890 (10th Cir. 2018) (quotation

 marks omitted). The district court in this case concluded that there was no evidence

 in the record establishing that the relevant portion of Claim 7 and all of Claim 9

 “were fairly presented to the CCA as federal constitutional claims,” and it thus

 concluded those “claims [we]re unexhausted.” ECF No. 41 at 10. The district court

 in turn concluded that those two claims were subject to an anticipatory procedural

 default because, if Suazo “tried to return to state court now to present these claims in

 a collateral attack, they would be untimely” in light of the applicable three-year

 statute of limitations that applies under Colorado state law. Id. (citing Colo. Rev.

 Stat. § 16-5-402(1)). The district court also noted that, “with limited exceptions not

 applicable here, the Colorado Rules of Criminal Procedure bar [Suazo] from raising a

 claim in state court that was, or could have been, presented in a prior appeal or

 postconviction proceeding.” Id. at 11 (citing Colo. R. Crim. P. 35(c)(3)(VI)).

       Suazo, in his application for COA, does not directly address the district court’s

 dismissal of the relevant part of Claim 7 and all of Claim 9. Suazo does, however,

 make reference to the district court “proceedurally [sic] default[ing] one of his

 claims,” and Suazo argues that “he has and can show ‘cause for default’ by and

 through the ineffectiveness of trial counsel and various appellate counsel.” App. at 9.

                                             6
Appellate Case: 22-1157     Document: 010110726991         Date Filed: 08/19/2022      Page: 7



 The only specificity that Suazo provides in support is his reference to his “post-

 conviction counsel . . . refus[ing] to argue” a particular claim in his “initial 35(c)

 post-conviction motion.” Id. at 10. To the extent this was intended by Suazo as a

 challenge to the district court’s dismissal of part of Claim 7 or all of Claim 9, we

 conclude he has failed to establish that reasonable jurists would disagree with the

 district court’s procedural ruling on those claims. That is because, in relevant part,

 there is no constitutional right to counsel in post-conviction proceedings. E.g.,

 Coronado v. Ward, 517 F.3d 1212, 1218 (10th Cir. 2008).

               The district court’s dismissal of other claims on the merits

        As to the remaining claims alleged in Suazo’s amended application, the district

 court dismissed them on the merits. Suazo, in his application for COA, directly or

 indirectly refers to six of those claims, i.e., Claims 2, 3, 4, 5, 6, and 8. We therefore

 proceed to determine whether Suazo is entitled to a COA on any of those claims.1 As

 we explain below, we conclude that Suazo has failed to establish his entitlement to a

 COA on any of these claims.

        a) Claim 2 – denial of fair trial due to improper question by jury

        In Claim 2 of his amended application, Suazo alleged that he was deprived of

 his constitutional right to a fair trial when a juror posed a question that the trial court,

 without objection, asked of Suazo while he was on the witness stand, i.e., “How did


        1
          To the extent that Suazo intended to challenge the district court’s dismissal
 of the remaining two claims, i.e., Claim 1 and the remaining part of Claim 7, we
 conclude he has failed to establish that reasonable jurists could disagree with the
 district court’s reasons for dismissing those claims.
                                              7
Appellate Case: 22-1157     Document: 010110726991         Date Filed: 08/19/2022    Page: 8



 the DNA get on the spoon/knife?”2 ECF No. 25 at 5. Suazo responded, in part, that

 he “d[id]n’t know.” ECF No. 53 at 9. Suazo alleged that this was an improper

 question to be posed to him, it should not have been permitted by the trial court, and

 his trial counsel was ineffective for failing to object to the question.

        The district court noted that the CCA, in the course of Suazo’s direct appeal,

 reviewed and rejected part of this claim (i.e., the denial of fair trial argument, but not

 the ineffective assistance of trial counsel claim3) under plain error review. ECF No.

 53 at 9. In the CCA’s view, “[t]he question, although imprecise, was based on a

 reasonable inference from the DNA expert’s testimony.” Id. The district court

 concluded that the CCA’s analysis did “not contradict or unreasonably apply binding

 Supreme Court precedent.” Id. at 10. The district court also rejected Suazo’s

 suggestion “that the ‘spoon knife’ was not the weapon used to commit the crimes,”

 concluding that “Suazo fail[ed] to present clear and convincing evidence to rebut the

 presumption of correctness under [28 U.S.C.] § 2254(e)(1).” Id.

        Suazo, in his application for COA, makes a brief reference to this claim, but he

 fails to provide any arguments or evidence that would lead reasonable jurists to



        2
          According to Suazo, “a silver combination spoon/knife was discovered on top
 of a wallet inside of a drug paraphernalia box” that belonged to him. ECF No. 25 at
 5. Suazo alleges that “[t]he wallet ultimately was found to belong to the victim,” and
 that “[t]he silver spoon/knife was tested for DNA and the victims [sic] DNA was
 found on it (even though the spoon/knife had no connection to the crime and that the
 victim stated in his testimony . . . that he had never seen that knife before).” Id.
        3
        The district court did not expressly address this portion of Claim 2, but we
 conclude, in any event, that this claim does not warrant the issuance of a COA.
                                             8
Appellate Case: 22-1157    Document: 010110726991         Date Filed: 08/19/2022       Page: 9



 conclude that the district court’s resolution of the claim was debatable or that the

 claim is deserving of further review.

       b) Claim 3 – sufficiency of evidence to support attempted murder conviction

       In Claim 3 of his amended application, Suazo alleged that the evidence

 presented at his trial was constitutionally insufficient to allow the jury to convict him

 of attempted first degree murder. The district court, in addressing this claim, began

 by noting that the CCA considered and rejected this claim on the merits in the course

 of Suazo’s direct appeal. The CCA concluded, in pertinent part, that “[v]iewing the

 . . . evidence in the light most favorable to the prosecution,” the jury could have

 reasonably found “that Suazo acted with deliberation and intent” by “arm[ing]

 himself with a tire iron,” “hid[ing] behind his codefendant as she knocked on the

 victim’s door,” “str[iking] the victim with the tire iron and attempt[ing] to cut his

 throat with a knife,” and “h[olding] the victim while the co-defendant struck him

 with a shovel and put a plastic bag over his head.” Id. at 11. The district court

 concluded that the CCA’s analysis was not contrary to, or an unreasonable

 application of, the Supreme Court’s decision in Jackson v. Virginia, 443 U.S. 307

 (1979), which outlines the standard for evaluating a claim challenging the

 constitutional sufficiency of evidence. Id. at 12–13.

       Although Suazo continues to allege in his application for COA that the

 evidence presented at his trial was insufficient to support the attempted murder

 conviction, he presents no arguments or evidence that would allow reasonable jurists



                                             9
Appellate Case: 22-1157     Document: 010110726991        Date Filed: 08/19/2022      Page: 10



  to conclude that the district court’s analysis was debatable or that the claim is

  deserving of further review.

        c) Claim 4 – prosecutorial misconduct/misstatements of law

        In Claim 4 of his amended application, Suazo alleged that “[d]uring closing

  arguments, the Assistant District Attorney discussed the “after deliberation” element

  of first degree murder under Colorado law and “analogized it to that of changing

  lanes during a traffic maneuver.” ECF No. 25 at 7. Suazo argued “that this

  interpretation was improper” and “impermissibly lower[ed] the prosecutions [sic]

  burden of proof.” Id. Suazo also alleged that “[t]he D.A. . . . used statements

  calculated to ‘inflame’ the passions and prejudices of the jury concerning the

  evidence of a spoon/knife which was proven not to have been used against the victim,

  but the D.A. insistently argued to the jury that” it “was the weapon used by [Suazo]

  to try and cut the victims [sic] throat with.” Id.

        The district court noted that Suazo raised this issue on direct appeal and that

  the CCA rejected it on the merits. In doing so, the CCA concluded that the

  prosecutor’s analogy to changing lanes was “consistent with the definition of ‘after

  deliberation’” set forth in the Colorado statute defining that term. ECF No. 53 at 14

  (citing Colo. Rev. Stat. § 18-3-101(3)). As for the prosecutor’s comments about the

  spoon/knife, the CCA concluded they “were reasonable inferences from the expert

  testimony” indicating that both Suazo’s and the victim’s DNA were found on the

  object. Id. The district court concluded there was “no basis for [federal] habeas

  relief on this claim” because “the CCA’s decision turn[ed],” in part, “on the

                                              10
Appellate Case: 22-1157     Document: 010110726991         Date Filed: 08/19/2022      Page: 11



  definition of ‘deliberation’ under Colorado criminal law,” and because it was bound

  to accept the CCA’s determination that the prosecutor’s comments regarding the

  spoon/knife “were proper under [Colorado] state law.” Id. at 15–16. Lastly, the

  district court concluded that “the prosecutorial misconduct claim fail[ed] when

  gauged by [the] federal standards” outlined in Darden v. Wainwright, 477 U.S. 168

  (1986). Id. at 16. More specifically, the district court concluded that “[t]he CCA’s

  rejection of Suazo’s prosecutorial misconduct claim reasonably applied Darden.” Id.

  at 16–17.

         We conclude that nothing in Suazo’s application for COA could remotely

  persuade reasonable jurists that the district court’s resolution of this claim was

  debatable or that the claim is deserving of further review.

         d) Claim 5 – withholding of evidence that victim was under the influence

         In Claim 5 of his amended habeas application, Suazo alleged that his

  constitutional right to a fair trial was violated because the prosecution withheld from

  the defense, prior to trial, evidence showing that the victim was under the influence

  of cocaine at the time of the offense. According to Suazo, “a Doctor who had treated

  the victim at the Hospital . . . testified” during the prosecution’s case-in-chief that a

  toxicology screening had been performed on the victim and “had come back positive

  for drugs, re; Cocaine.” ECF No. 25 at 7. Suazo alleged that neither he nor his trial

  counsel “had prior knowledge of this,” and that his trial counsel unsuccessfully

  moved for a new trial on this ground (the trial court found that the prosecution had no

  prior knowledge of the toxicology report either). Id. Suazo further alleged that

                                              11
Appellate Case: 22-1157     Document: 010110726991        Date Filed: 08/19/2022       Page: 12



  “[h]ad this critical report been properly disclosed” prior to trial, “defense counsel

  could have formulated her case around this issue or even sought out some kind of

  mitigating circumstances that could have helped [him] or aided in his defense.” Id. at

  8.

        The district court noted that on direct appeal the CCA considered the issue and

  concluded that the trial court did not abuse its discretion in denying Suazo’s motion

  for a new trial. In support, the CCA concluded that “[n]o discovery violation

  occurred because the prosecution did not know that the documents existed,” “Suazo

  did not seek a continuance,” and “[t]he trial court’s curative instruction was

  sufficient to overcome any prejudice to Suazo.” ECF No. 53 at 19. The district court

  in turn concluded that the claim failed to provide “[a] basis for [federal] habeas

  relief.” Id. The district court noted that the CCA’s findings were “supported by the

  state-court record” and “Suazo d[id] not rebut the presumption of correctness

  [afforded to those findings] with clear and convincing evidence of his own.” Id. at

  19–20 (citing 28 U.S.C. § 2254(e)(1)). The district court further concluded that

  “Suazo fail[ed] to establish a Brady violation because the state-court record

  confirm[ed] that the prosecution never knew about or possessed the toxicology

  report.”4 Id. at 20. “Moreover,” the district court noted, “the CCA reasonably

  applied the Supreme Court’s Brady caselaw to conclude that the report was

  immaterial to the outcome of Suazo’s trial.” Id.



        4
            See Brady v. Maryland, 373 U.S. 83 (1963).
                                             12
Appellate Case: 22-1157     Document: 010110726991        Date Filed: 08/19/2022    Page: 13



        After reviewing Suazo’s application for COA, we conclude that reasonable

  jurists could not debate the district court’s resolution of this claim, nor would they

  find the claim deserving of further review.

        e) Claim 6 – ineffective assistance of trial counsel

        In Claim 6 of his amended habeas application, Suazo alleged that his trial

  counsel was ineffective in a number of respects. To begin with, Suazo alleged that

  “multiple knives” were found “throughout the home of the victim” that “were not

  tested for DNA evidence,” and he in turn alleged that his trial counsel was ineffective

  for failing to seek DNA testing of those knives and the spoon/knife that was seized

  from his own home. Suazo also alleged that his trial counsel should have sought

  testing of the plastic bags that were placed over the victim’s head in order to

  determine whether the victim had actually chewed through them as he had claimed at

  trial to have done. Lastly, Suazo alleged that his trial counsel was ineffective for

  failing to advise him he could enter an Alford plea rather than going to trial.

        The district court reviewed the CCA’s analysis of these claims and concluded

  that there was no basis for granting federal habeas relief on the basis of any of these

  claims. First, the district court noted that the CCA determined, in the context of

  reviewing one of Suazo’s motions for post-conviction relief, that Suazo’s trial

  counsel “made a strategic decision not to test the knives in the victim’s home, and

  that,” in any event, “no prejudice to Suazo had been shown under Strickland.”5 ECF



        5
            See Strickland v. Washington, 466 U.S. 668 (1984).
                                             13
Appellate Case: 22-1157     Document: 010110726991        Date Filed: 08/19/2022     Page: 14



  No. 53 at 23. Notably, the CCA stated that it “fail[ed] to perceive how a defense

  expert in this area could have provided significant assistance” to Souza. Id. The

  district court concluded that “[t]he CCA’s decision to deny this ineffective assistance

  of counsel claim was not contrary to, or an unreasonable application of, clearly

  established federal law under § 2254(d)(1),” and that “Suazo fail[ed] to rebut the

  presumption that the state-court’s factual findings were correct.” Id. at 25.

        Next, the district court considered Suazo’s claim that his counsel should have

  sought testing of the plastic bags placed on the victim’s head. The district court

  noted that the CCA considered and rejected this claim on the merits. Specifically, the

  CCA concluded that Suazo “failed to demonstrate that any further testing [of the

  plastic bags] would have produced sufficient evidence to likely lead to a different

  outcome in his trial,” and it therefore rejected his claim of ineffective assistance. Id.

  at 26. The district court concluded that the CCA “reasonably applied Strickland” in

  rejecting Suazo’s claim. Id. The district court also noted that Suazo failed to explain

  in his application “what testing the bag would have revealed, how it would have

  added to his defense, or why there was a reasonable probability that the outcome at

  trial would have been different.” Id. at 26–27.

        Finally, the district court considered and rejected Suazo’s claim that his trial

  counsel was ineffective for failing to advise him to enter an Alford plea. The district

  court noted that the CCA, in the course of denying Suazo’s second motion for state

  post-conviction relief, denied this claim on the merits. The CCA noted, in pertinent

  part, that “the record indicate[d] that trial counsel discussed the prosecution’s plea

                                             14
Appellate Case: 22-1157     Document: 010110726991        Date Filed: 08/19/2022     Page: 15



  offer with Suazo, but he wasn’t interested in it” and in fact “rejected the plea offer

  for two reasons: first, the offer required him to plead guilty to a class 2 felony, and

  second, it required a stipulated sentence of at least twenty years in the custody of the

  [Colorado Department of Corrections].” Id. at 28. The CCA further noted that the

  state trial court, in denying Suazo’s second motion for state post-conviction relief,

  “implicitly discredited Suazo’s testimony that he would have accepted the plea offer

  if he had known he could enter an Alford plea because” entering such a plea “would

  have required a guilty plea to a class 2 felony and a stipulated sentence of twenty

  years in the custody of the DOC.” Id. The district court concluded that “[t]he CCA’s

  decision was not contrary to, or an unreasonable application of, Strickland.” Id. The

  district court noted that “[t]he record lack[ed] any evidence that Suazo was ever

  offered an Alford plea, or that the prosecution would have agreed to it.” Id. “On top

  of that,” the district court noted, “the record ma[de] clear that Suazo failed to show

  prejudice because,” regardless of the type of plea, “he refused to plead guilty to a

  stipulated 20-year sentence.” Id.

        Turning now to Suazo’s application for a COA, we conclude he has failed to

  establish that reasonable jurists could debate the district court’s conclusions

  regarding any of these ineffective assistance claims.

        f) Claim 8 – proportionality of Suazo’s sentences

        In Claim 8, Suazo alleged that his cumulative sentence of 88 years “is grossly

  disproportionate and thus violates the protections afforded by the Eighth Amendment

  to the U.S. Constitution.” ECF No. 25 at 14. Suazo also alleged that “in 2016, the

                                             15
Appellate Case: 22-1157     Document: 010110726991        Date Filed: 08/19/2022        Page: 16



  Colorado General Assembly amended Colorado’s Crime of Violence Statute . . . to

  allow that the crime of Aggravated Robbery no longer mandates a Consecutive

  sentence.” Id. (emphasis and capitalization in original). In addition, Suazo asserted

  that Colorado law “now requires that the complicator (Applicant) must have had the

  intent to commit the underlying offense actually committed by the principal.” Id. He

  argues that, in light of “these changed legal standards,” his cumulative sentence is

  “grossly disproportionate” and should be vacated and his case remanded to the state

  trial court for resentencing. Id.

         The district court noted that the CCA considered and rejected Suazo’s

  proportionality argument. ECF No. 53 at 29. In doing so, the CCA stated, in

  pertinent part:

         The postconviction [district] court conducted an abbreviated
         proportionality review, correctly noting that attempted first degree
         murder, aggravated robbery, and burglary are per se grave and serious
         crimes. The court then recited the facts of the case and concluded that
         the harm caused or threatened here [was] significant, the crimes
         involved violence, and they were crimes of significant magnitude.

         We agree with the postconviction court’s determinations. Defendant
         barged into the victim’s house, hit the victim several times with a tire
         iron, wrestled with him, put a knife to his throat, and tied him to a chair.
         A plastic bag or bags were placed over the victim’s head, limiting the
         victim’s ability to breathe. Defendant and his codefendant stole $1300
         and caused multiple physical injuries to the victim, including
         lacerations, traumatic brain injury, and a hematoma. Although a
         physician testified that the victim did not suffer serious bodily injury,
         there was evidence to the contrary, and the jury found that he did.
         Considered individually or collectively, the harshness of the penalty
         imposed for each crime is proportionate to the magnitude and gravity of
         the crimes committed.



                                             16
Appellate Case: 22-1157     Document: 010110726991         Date Filed: 08/19/2022     Page: 17



         Accordingly, an extended proportionality review is not required here,
         and we conclude that defendant’s sentences are proportionate.

  Id. at 30. The district court concluded that, “[m]easured against [applicable]

  Supreme Court cases, the CCA was not unreasonable to reject Suazo’s Eighth

  Amendment proportionality challenge to his sentences totaling 88 years.” Id. at 32.

  In other words, the district court explained, “when considering Suazo’s offenses, no

  part of the CCA’s decision rejecting this claim falls so far outside the boundaries of

  rational disagreement that the Court could brand it unreasonable under [28 U.S.C.]

  § 2254(d)(1).” Id.

         As for Suazo’s arguments in his amended habeas application regarding

  post-conviction changes to Colorado law, the district court noted that such changes in

  state law “do[] not serve as a basis for federal habeas relief.” Id. at 29 n.5. Although

  the district court did not say so in its decision, it appears that Suazo never presented

  these same arguments to the CCA.

         Turning to Suazo’s application for COA, we conclude he has failed to

  establish his entitlement to a COA on any of these arguments. More specifically, he

  has failed to establish that reasonable jurists could debate the district court’s

  resolution of those arguments.




                                              17
Appellate Case: 22-1157   Document: 010110726991     Date Filed: 08/19/2022   Page: 18



                                         IV

        The application for COA and the motion to proceed in forma pauperis on

  appeal are DENIED and the matter is DISMISSED.


                                          Entered for the Court



                                          Mary Beck Briscoe
                                          Circuit Judge




                                         18